Darrell Hickman, Justice. In this case we are presented with a classic case of lack of proximate causation. On January 29, 1979, Mrs. Cecil Jones’ automobile crossed the center line of the highway and collided with the truck driven by Sarah Cragar, the appellant. Admittedly Jones’ negligence caused the occurrence and admittedly Sarah Cragar was not hurt in the collision. Apparently, at Mrs. Jones’ suggestion, Cragar got out of her vehicle and walked up to Jerry Jones’ home. As she was walking on the sidewalk she slipped and fell on ice, sustaining injuries. She sued Mrs. Jones for those personal injuries and for property damage to her truck. The trial judge granted Mrs. Jones’ motion for summary judgment as to the claim for personal injuries. The summary judgment was granted purely on the pleadings and the legal issue of proximate causation: Did the negligence of Jones in driving her automobile cause the injuries sustained in the slip and fall? The trial judge held that there was no proximate causation and we agree. Before an act can be the proximate cause of an injury the inj ury must be the probable and natural consequence of that act. Kubik v. Igleheart, 280 Ark. 310, 657 S.W.2d 545 (1983); Ben M. Hogan & Co. v. Krug, 234 Ark. 280, 351 S.W.2d 451 (1961). There was no issue for the jury presented since Mrs. Jones’ original negligence did not lead in natural sequence, without an intervening cause, to Cragar’s injuries. Kubik v. Igleheart, supra. It was not argued that it was a negligent act of Jones to suggest Cragar walk to the Jones home. It was argued that it was a jury question whether the original negligent conduct caused the ultimate injury. Although proximate causation is usually a question for the jury, where reasonable minds cannot differ a question of law is presented for determination by the court. See Keck v. American Employment Agency, Inc., 279 Ark. 294, 652 S.W.2d 2 (1983); W. Prosser, The Law of Torts, § 45 (4th ed. 1971). Affirmed. Adkisson, C.J., and Purtle, J., dissent.